El Juez Asociado Sb. Aldb.et,
emitió la opinión del Tribunal.
En el Registro de la Propiedad de Humacao se baila inscrita a favor de Felipe Rivera la posesión de una finca de setenta cuerdas de terreno radicadas en el barrio del “Río” del pueblo de Naguabo, que adquirió por compra a Ramón Miranda Barrantes, quien a su vez las compró a la Condesa de Gálvez en el remate público que tuvo lugar en el año 1890 para el pago de las contribuciones debidas por dicba Con-desa de una finca de 550 cuerdas.
Posteriormente Antonio Rotger Ríos tramitó ante la Corte de Distrito de Humacao un expediente para acreditar su dominio en una finca de 117% cuerdas de terreno radica-das también en el barrio del “Río” de Naguabo, que compró a Felipe Rivera en 1905, habiendo éste adquirido parte de ella por compra a la Condesa Gálvez en el año 1895 y la otra parte por compra también a Ramón Miranda Barrantes, quien a su vez la había adquirido en el año 1890 de la Con-desa. de Gálvez en el remate de sus bienes que tuvo lugar en el año 1890 para el pago de contribuciones.
Aprobado el expediente de dominio y solicitada su ins-cripción en el Registro de la Propiedad de Humacao la negó el registrador en cuanto a setenta cuerdas, fundándose en •que esa porción es la misma que tiene inscrita Felipe Rivera, *912dados los antecedentes y circunstancias del caso, y porque si bien en el expediente de dominio fueron citados los ante-riores dueños sin que se opusieran, no estima suficiente tal hecho para dejar cancelada, como quedaría por virtud de la inscripción del dominio, la inscripción de posesión vigente en el registro a favor de Felipe Bivera, toda vez que éste y su esposa no lian prestado su consentimiento- expreso me-diante documento auténtico para la cancelación, ni ésta se ha'decretado por providencia judicial ejecutoria, según deter-mina el artículo 82 de la Ley Hipotecaria, párrafo primero.
Alega Botger ante nosotros en el recurso gubernativo que estableció contra esa negativa de inscripción que no hay iden-tidad entre la finca de setenta cuerdas que está inscrita a favor de Bivera y la finca que' es objeto de la declaración de dominio porque las colindaneias de ambas son completamente distintas; y que, aún, admitiendo que la finca inscrita es parte de las 117% cuerdas objeto del expediente de dominio, como lo que tiene inscrito Bivera es la posesión, esto no impide que se inscriba el dominio cuando del expediente resulta que fueron citados los anteriores dueños, toda vez que no se trata de privar de su derecho a un tercero que tenga inscrita a su favor esa misma finca. En apoyo dé su primera afirmación nos cita las resoluciones de este Tribunal Supremo dictadas en los casos de Gómez Méndez y Cía. v. El Registrador de la Propiedad de Humacao, 16 D. P. R. 826, y la de Savino Díaz contra el propio registrador, 26 D. P. R. 435; y para la segunda el caso de Ginorio contra El Registrador de San Juan, 2 S. P. R. 579.
El registrador recurrido nos presentó alegato sosteniendo su negativa.
No hemos mencionado los colindantes de la finca de setenta cuerdas que tiene inscrita Bivera a su favor y la de 117% cuerdas objeto del expediente de dominio porque realmente no son las mismas en todo ni en parte, aunque la primera *913tiene como colindante por tres rumbos a la Condesa Grálvez, porque nada tiene de extraño la discrepancia de los colin-dantes de elidías fincas teniendo en cuenta que entre la des-cripción de las setenta cnerdas hecha en 1890 y la descrip-ción qne ahora se hace de la finca de 117Y> cnerdas ha trans-currido un período de treinta años, tiempo más que suficiente para que los colindantes de hoy no sean los de entonces.
Pero es que la identidad de las dos fincas no se conoce solamente por los colindantes sino que puede averiguarse por otros antecedentes y circunstancias, como ocurre en este caso, pues admitiendo el recurrente qne parte de las fincas, cuya inscripción pretende la adquirió su vendedor Bivera de Bamón Miranda Barrantes, quien la compró a la Condesa de Grálvez en 1890 en remate para el pago de contribuciones, y resultando de la inscripción que existe en el registro a favor de Bivera que éste en efecto compró setenta cuerdas a dicha Condesa en el mismo año en remate para el pago de contribuciones, opinamos con el registrador que hay identi-dad entre la finca inscrita y una de las parcelas que han for-mado la finca de 11714 cuerdas que ha sido objeto de la de-claración de dominio. La historia de esa parcela así lo de-muestra. El primer caso citado por el recurrente no tiene aplicación al presente porque la identidad se demostraba pol-los colindantes. Y el segundo caso más bien le es contrario pues si bien en él había algunas colindancias iguales se tuvo en cuenta además la historia de la finca para declarar la identidad.
Con respecto al segundo fundamento del recurso, siendo idénticas las fincas, como así lo entendemos, y estando ins-crita a favor de Felipe Bivera la posesión de una porción de setenta cuerdas de terreno no procede inscribir el expe-diente de dominio, a pesar de haber sido citado en él el ven-dedor Bivera, porque, como dijo este tribunal en el caso de Ginorio v. El Registrador, supra, citado por el recurrente, *914“no por eso debe entenderse qne puedan ser privados de su derecho los terceros que tengan inscritos a su favor los mis-mos bienes en el registro de la propiedad, a menos que pres-ten para ello su consentimiento expreso o que sean oídos o vencidos en el correspondiente juicio, como se desprende de los artículos 20 y 82 de la Ley Hipotecaria, de los cuales el primero prescribe que los registradores de la propiedad de-negarán la inscripción o anotación de los títulos en que se transfiera o grave el dominio o la posesión de los bienes in-muebles cuando eu el registro aparezca inscrito aquel dere-cho a favor de persona distinta de la que otorgue la trans-misión o gravamen; y el segundo, que las inscripciones o anotaciones preventivas hechas en virtud de escritura pú-blica, no se cancelarán sino por providencia ejecutoria contra la cual no se halle pendiente recurso de casación, o por otra escritura o documento auténtico, en el cual exprese su consentimiento para la cancelación la persona a cuyo favor se hubiere hecho la inscripción o anotación, o a sus causa-habientes o representantes. ’ ’ En el caso de Porto Rico Leaf Tobacco Company v. El Registrador de Caguas, 17 D. P. R. 228, se trataba también de inscribir una declaración de do-minio estando inscrita la posesión a favor de otra persona cuyos herederos fueron citados en el expediente y confirma-mos la negativa de inscripción; caso que ha sido citado con aprobación en los de Colón v. El Registrador de Caguas, 24 D. P. R. 774; Toro v. El Registrador de Mayagües, 25 D, P. R. 476, y Santiago v. El Registrador de Ponce, 26 D. P. R. 139.
Por las razones expuestas la nota recurrida debe ser con-firmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.